Citation Nr: 1040218	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  96-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for disability manifested by 
vertigo, dizziness, and nausea including as a result of an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1992. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board remanded the claim in September 2003 and November 2005 
for further development.  In November 2006, the Board denied 
service connection for vertigo and dizziness.  The Veteran 
appealed the decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a June 2008 Order and Joint Motion for 
Remand, the Court vacated the Board's decision and remanded the 
claim for action in accordance with the Joint Motion.  In 
November 2008, the Board remanded the claim for further 
development.  

The issue of a total rating based on individual unemployability 
associated with existing service-connected disorders was raised 
by the record and in a June 2005 statement from the Veteran's 
representative, but this matter has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

The Veteran's episodes of vertigo, dizziness, and nausea are 
symptoms and signs of service-connected anxiety and adjustment 
disorders, phobia from chemical or petroleum products, or chronic 
fatigue syndrome.  






CONCLUSION OF LAW

The criteria for service connection for the disability manifested 
by symptoms of vertigo, dizziness, and nausea have been met.  
38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

The Veteran served in U.S. Army armored units as a tank 
crewmember.  Service personnel records showed that the Veteran 
served in the Southwest Asia Theater of Operations from January 
to May 1991.   The Veteran contends that his episodes of vertigo 
and dizziness are related to his Persian Gulf War service.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected disability 
by a service-connected one is assessed.  

In addition to direct service connection and subject to various 
conditions, service connection may be granted for a qualifying 
chronic disability of a veteran who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  

The illness must become manifest during either active service in 
the Southwest Asia or to a degree of 10 percent or more, under 
the appropriate diagnostic code of 
38 C.F.R. Part 4, not later than December 31, 2011.  There must 
be objective signs that are perceptible to an examining physician 
and other non-medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period of 
chronicity.  There must be no affirmative evidence that relates 
the undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf War.  
38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have 
been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 1117(d) 
warrants a presumption of service-connection. 
38 C.F.R. § 3.317(a) (2) (i).  For purposes of this section, the 
term medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R.
§ 3.317(a) (2) (ii).  A presumption of service connection is also 
available for several infectious diseases that are not indicated 
in this case.  38 C.F.R. § 3.317 (c); 
75 Fed. Reg. 59,968 (Sep. 29, 2010).  

For purposes of this section, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.
38 C.F.R. § 3.317(a) (4).



In a July 1995 claim, the Veteran noted that his symptoms of 
vertigo started right after his service in the Persian Gulf which 
ended in May 1991.  However, service treatment records including 
a September 1992 discharge physical examination report are silent 
for any symptoms, diagnoses, or treatment of episodes of vertigo, 
dizziness, and nausea in service.  

In a November 1995 statement, the Veteran noted that he first 
experienced chronic fatigue in May 1991 immediately after 
exposure to certain odors.  He further noted that starting with 
his work as a summer intern in a manufacturing facility in May 
1995, his episodic symptoms became more severe and included 
dizziness and vertigo which seemed to arise after exposure to a 
variety of chemical gases, vapors, or odors.  In statements in 
October 1996, the Veteran's mother, father, and roommate 
confirmed the onset of symptoms in the spring and summer of 1995.  
The Veteran's father, who also worked at the manufacturing 
facility, noted that he did not know of any other employee who 
developed the same symptoms.  In an August 2003 statement, the 
Veteran's spouse noted symptoms of fatigue and allergic 
respiratory reactions but did not mention vertigo or dizziness.  

The Veteran underwent many VA and private medical examinations 
during the pendency of this appeal in an effort to determine a 
diagnosis and etiology of a constellation of symptoms.  The Board 
reviewed all the lay and medical evidence of record.  The Board 
will discuss the medical evidence only as it is relevant to the 
specific symptoms of vertigo, dizziness, and associated nausea.  
The examinations of record address three medical areas:  
physical, neurologic, and mental health disorders.  

Regarding physical etiologies, a VA physician examined the 
Veteran in July 1995, November 1995, December 2001, and April 
2005.  In a July 1995 VA Persian Gulf examination, a physician 
noted the Veteran's complaints of vertigo and nausea.  The 
physician reviewed the results of a comprehensive series of tests 
and noted that all results were normal.  In November 1995, the 
same physician noted the Veteran's reports of four to five 
episodes of vertigo, allergic reactions to oils and solvents, and 
ringing in the ears.  On examination, the physician noted no 
organic ear deficits or any other obvious physical disease.  In 
December 2001 and in October 2002 and January 2003 addenda, the 
physician did not observe or note the Veteran's reports of 
additional episodes of vertigo or dizziness.   The physician 
noted other symptoms of fatigue but no physical disease.  In 
April 2005, the physician noted the Veteran's reports of very 
rare episodes of vertigo lasting seconds after exposure to 
certain odors.  

In January 2006, another VA physician performed a comprehensive 
Gulf War Examination noting the Veteran's reports of several 
debilitating symptoms such as fatigue, joint pain, and 
gastrointestinal distress but no reports of vertigo or dizziness.  
The physician diagnosed "Gulf War Syndrome" but without 
mentioning vertigo or dizziness.   In February 2007 a VA primary 
care physician noted vertigo among a list of on-going symptoms 
but noted that balance and coordination were normal. 

In a series of letters and clinical reports from December 2003 to 
May 2004, a private physician specializing in allergies and 
immunology examined and tested the Veteran on several occasions.  
The physician noted episodic respiratory and fatigue responses to 
a variety of environmental triggers but did not note vertigo or 
dizziness among the symptomatic reactions.  The physician did 
note that the episodes were reduced while using an oral anti-
depressant medication.  In clinical records from September 1999 
to April 2005, a private family practice physician also noted 
fatigue, allergic reactions, and psychiatric symptoms but did not 
observe or note reports by the Veteran of vertigo or dizziness.  

Regarding neurological etiologies, the Veteran underwent VA 
examinations in November 1995, November 1997, March 2007, and 
August 2010.   In November 1995, a VA physician noted the 
Veteran's reports of lightheadedness and an inability to walk 
straight down a hallway after exposure to chemical or petroleum 
odors.  On examination, there were no neurologic deficits or 
cognitive impairments.  The physician did not diagnose a 
neurologic disorder but rather noted that the symptoms were part 
of an exposure-type phenomenon without clear etiology.  In 
November 1997, the same VA physician characterized the Veteran's 
symptoms as "disequilibrium" exacerbated by odors of chemicals 
and petroleum products.  The physician again found no neurologic 
disorders.  In April 2005, a VA physician noted the Veteran's 
reports of an examination at a University Hospital that showed no 
neurologic disorders.  In March 2007, a VA physician in a 
neurology clinic noted that the Veteran had undergone 
electrodiagnostic tests and magnetic resonance image studies that 
were all normal.  The physician did not mention vertigo or 
dizziness but referred to episodes of excessive sensitivity to 
smell.  The examination could not be completed because the 
Veteran experienced an episode of difficulty breathing and had to 
go outdoors.  The physician concluded that the symptoms were more 
likely psychological than neurologic.  

In August 2010, a VA examiner in a neurology clinic noted a 
review of the claims file and the Veteran's reports of attacks of 
lightheadedness and a spinning sensation that occurred one to two 
times per week that required him to lie on the floor.  Other 
daily attacks lasted only a few seconds.  The Veteran also 
reported tinnitus but no hearing loss.  The examiner noted no 
indications of nystagmus.  The physician noted that the 
examination was normal with the exception of symptoms of anxiety 
that were subjective but not objective.  The physician noted that 
it was more likely than not that the symptoms were from anxiety 
or side effects of his psychiatric medications. 

Regarding a mental health etiology, the Veteran underwent 
psychiatric examinations in November 1997 and December 2001.  In 
November 1997, a private psychiatrist noted the Veteran's reports 
of sensitivity to chemical and petroleum products that cause 
dizziness, vertigo, and nausea that started upon return to the 
United States after service in the Persian Gulf War and became 
more severe while working at a manufacturing facility in 1995.  
The Veteran also reported the same effects from smoke, perfume, 
and new carpet.  The psychiatrist diagnosed adjustment disorder 
with mixed anxiety and depressed mood with features of a specific 
phobia to petroleum fumes.  In December 2001, the same 
psychiatrist noted the Veteran's reports of witnessing many 
traumatic combat events during the Persian Gulf War and prolonged 
exposure to heavy smoke from burning oil fields.  The Veteran 
again described his symptoms of vertigo, dizziness, nausea, 
nervousness, hot flashes, and cold sweats whenever he was exposed 
to certain fumes.  The dizziness occurred even after dreams and 
flashbacks.  After service and college, he moved from job to job 
and was currently working independently in a furniture 
refinishing business.   On examination, the psychiatrist found no 
deficits of cognition, memory, or intellectual capacity.  The 
psychiatrist concluded that the Veteran displayed a high level of 
sensitivity to smells and fumes which made him physically ill and 
tense.  The psychiatrist diagnosed anxiety disorder with features 
of posttraumatic stress disorder, mood disorder, and a special 
phobia to petroleum fumes.  

In a June 2005 statement, the Veteran's representative contended 
that all the Veteran's symptoms were of a psychoneurotic origin 
and related to the Veteran's Persian Gulf War service.   

The Veteran has been granted service connection and initial and 
staged ratings for the following disorders, all related to 
service in the Persian Gulf War: "Gulf War Syndrome" with 
chronic fatigue and muscle weakness under Diagnostic Codes 8863-
6354 for chronic fatigue syndrome; adjustment disorder with mixed 
anxiety and depressed mood under Diagnostic Code 9400 using the 
General Rating Formula for Mental Disorders; and allergic 
rhinitis, bronchial asthma, allergic conjunctivitis under 
Diagnostic Code 6522.  The effective date for service connection 
for these disabilities was in July 2005, the date of receipt of 
the claim for service connection.   In the rating decisions in 
June 2003 and May 2006, the RO did not refer specifically to 
symptoms of vertigo and dizziness in the assignment of the 
ratings.  However, the rating criteria for chronic fatigue 
syndrome contemplates debilitating fatigue, cognitive 
impairments, or a combination of other signs and symptoms ...which 
wax and wane during periods of incapacitation...  The RO referred 
to various allergic and anxiety reactions without citing vertigo 
and dizziness.  The assigned ratings for allergies and adjustment 
disorder did not explicitly contemplate these symptoms.  The 
assigned rating for an anxiety and mood disorder only generally 
refers to occupational and social impairment.  The RO also did 
not comment on the diagnosis of a specific phobia to petroleum 
fumes.  

In the Joint Motion for Remand, the Court noted that the Board 
had erred in its November 2006 decision in which the Board denied 
service connection because the evidence at the time showed that 
the Veteran no longer had a disability associated with vertigo 
and dizziness.  The Joint Motion for Remand noted that the Board 
provided inadequate reasons and bases in that it did not consider 
the facts in light of the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this decision, the 
Court held that a disability is eligible for service connection 
when the claimant has the disability at the time the claim is 
filed or at any time during the pendency of the appeal even if 
the disability resolves before the Secretary's adjudication of 
the claim.  Here, by granting the benefit sought, the Board 
complies with the instructions of the Joint Motion for Remand.   

The Board concludes that service connection for disability 
manifested by vertigo and dizziness with nausea is warranted.  
The Veteran, his family, and roommate are competent to provide 
lay evidence of observed symptoms and the timing of the onset of 
the symptoms.  The Board concludes that their statements are 
credible as they are consistent and were accepted by all medical 
examiners.  Notwithstanding the absence of reported symptoms in 
service after returning from Southwest Asia, the Board concludes 
that the weight of credible lay evidence supports a finding that 
the symptoms manifested after service in the Persian Gulf and not 
later than 1995 when the Veteran experienced exacerbations at 
work.  

The Board concludes that the symptoms of vertigo and dizziness do 
not represent an undiagnosed illness.  Although there is 
diversity of medical opinion, the weight of credible medical 
evidence associates the symptoms to a variable extent to three 
currently diagnosed and service-connected disorders.  Multiple 
examiners failed to identify pathology for any different physical 
or neurological illness regardless of diagnosis or etiology or 
lack thereof.   

Rather, the Board concludes that the symptoms are primarily a 
manifestation of the Veteran's service-connected adjustment and 
anxiety disorders but may also be a manifestation of an service-
connected allergic reaction or a sign associated with service-
connected chronic fatigue syndrome.  The Board concludes that the 
weight of credible medical evidence is on the anxiety disorder 
because the VA psychiatrist in 2001 specifically diagnosed a 
phobia to fumes and the VA neurology clinic examiner concluded 
that the symptoms were more likely psychological and neurologic.  
The Veteran also contends that the symptoms are psychoneurotic.  
None of the examiners has associated the symptoms with any other 
disorder or causative factor.  

The Board places greatest probative weight on the conclusions of 
the examiners who repeatedly note that the symptoms arise in 
situations of anxiety or tension and exposure to chemicals and 
petroleum products.  The psychiatrist specifically diagnosed 
phobia to petroleum fumes, and the VA neurology clinic examiner 
in 2010 noted that vertigo and dizziness are symptoms of anxiety 
or associated medications.  A physician noted that anti-
depressant medications are effective in reducing the episodes.  
Moreover, although the private allergy specialist never 
specifically discussed vertigo or dizziness as an allergic 
reaction, the Veteran's service connected chronic fatigue 
syndrome was noted to be a reaction to certain odors.  The 
symptoms also arise concurrent with debilitating fatigue.  The 
rating criteria for chronic fatigue syndrome include 
consideration of other signs and symptoms that wax and wane 
during periods of incapacitation.  Vertigo and dizziness have 
been reported by the Veteran and noted by examiners as symptoms 
associated with his chronic fatigue.  Nevertheless, the RO did 
not indicate in the relevant rating decisions that the impairment 
imposed by the intermittent episodes of vertigo and dizziness was 
considered in the assigned rating for any of the three service -
connected disabilities. 

Therefore, the Board concludes that service connection for 
disability manifested by vertigo, dizziness, and nausea is 
warranted, not as a separate undiagnosed illness, but as 
manifestations of a psychiatric, allergic, or chronic fatigue 
disability to be included in the assignment of a rating to one of 
the associated service-connected Persian Gulf War related 
disabilities or as a separate rating.   As the appropriate rating 
has not been assigned, the Board need not intimate which 
currently assigned rating or other separate rating is most 
appropriate.   


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for disability manifested by vertigo and 
dizziness with nausea is granted, subject to the legal criteria 
governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


